                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN

 RICKY KAMDEM-OUAFFO,

                           Plaintiff,

 v.                                                   Case No. 19-CV-607-JPS

 TAPFIN NORTH AMERICA SHARED
 SERVICES TEAM, CAMPBELLS SOUP
 COMPANY, TASK MANAGEMENT
 INC., CARY HAYES, DENISE M.
 MORRISON, CARLOS J. BARROSO,
 SCOTT KELLER, STEFAN MOHAN,
 CORIE HESS, LINDA HARRISON,
                                                                       ORDER
 DUANE MORRIS, JONATHAN D.
 WETCHLER, TREVOR H. TANIGUCHI,
 MCELROY, DEUTSCH, MULVANEY &
 CARPENTER LLP, BERNARD E.
 JACQUES, DAYNE R. JOHNSON,
 JOHN/JANE DOE, and ABC
 CORPORATION 1-10,

                            Defendants.


       On April 26, 2019, Plaintiff Ricky Kamdem-Ouaffo filed his pro se

complaint in this matter. (Docket #1). He has paid the full filing fee. In this

Order, the Court exercises its inherent authority to sua sponte screen cases

that are “transparently defective” in order to “save everyone time and legal

expense.” Hoskins v. Poelstra, 320 F.3d 761, 763 (7th Cir. 2003). This authority

extends to cases in which the plaintiff has paid the filing fee. Id.

       Plaintiff alleges, among other things, violations of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. (Docket #1 at 3). Generally

speaking, he claims that his past employers, Defendants Tapfin North
America Shared Services Team (“TAPFIN”), Campbell’s Soup Company,

and Task Management Inc., along with various related individuals,

unlawfully retaliated against him by terminating his position and then

failing to re-hire him because they learned that he had sued past employers

under Title VII. His complaint spans nearly 300 pages and includes more

than one thousand paragraphs of factual allegations. (Docket #1-2). He

names 16 defendants, as well as a dozen John or Jane Does. Id. at 1. The

“shotgun” approach to Plaintiff’s pleading creates two problems.

       To begin, it fails to satisfy Rule 8(a)(2)’s requirement of a “short and

plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a). There is a reason that the rule specifies a “short and plain”

statement. “Rule 8(a) requires parties to make their pleadings

straightforward, so that judges and adverse parties need not try to fish a

gold coin from a bucket of mud.” U.S. ex rel. Garst v. Lockheed–Martin Corp.,

328 F.3d 374, 378 (7th Cir. 2003). “[L]ength may make a complaint

unintelligible, by scattering and concealing in a morass of irrelevancies the

few allegations that matter.” Kadamovas v. Stevens, 706 F.3d 843, 844 (7th Cir.

2013) (quoting Garst, 328 F.3d at 378). “District judges are busy, and

therefore have a right to dismiss a complaint that is so long that it imposes

an undue burden on the judge, to the prejudice of other litigants seeking

the judge’s attention.” Id. In Garst, the Seventh Circuit upheld the district

court’s decision to dismiss a complaint that was 155 pages with more than

400 numbered paragraphs and 99 attachments. Garst, 328 F.3d at 379.

       In this case, Plaintiff’s complaint is unreasonably voluminous. That

problem is due in part to another issue with the complaint: it is almost

entirely duplicative of another case Plaintiff is litigating in the District of

New Jersey, and therefore most of the defendants and claims in this case


                                   Page 2 of 4
should not be here. In the New Jersey action, Case No. 18-CV-298-NLH-JS

(D.N.J.), Plaintiff brings retaliation claims based on the same facts

underlying this action against nearly all of the same defendants. The only

meaningful difference the Court can discern, without combing through

every inch of Plaintiff’s interminable complaint, is that Plaintiff has added

TAPFIN as a defendant in this action. Indeed, Plaintiff alleges in his

complaint that “[d]uring an action with similar background [in New

Jersey], Plaintiff learned for the first [time] that one of the business entities

involved in the unlawful termination of Plaintiff’s employment by co-

defendants was an out-of-State business entity named [TAPFIN] and that a

person named Cary Hayes worked for that entity.” (Docket #1-2 at 5).

TAPFIN, he alleges, is a Wisconsin company located in Milwaukee. Id.

       Plaintiff cannot concurrently pursue the same claims against the

same defendants in two different federal courts. The Court must, therefore,

strike Plaintiff’s current complaint, but it will afford Plaintiff an

opportunity to submit an amended complaint correcting the above-

described defects. If he wishes to pursue in this Court claims against

TAPFIN and any related individuals who he is not suing in New Jersey, he

must file an amended complaint against only those defendants. Plaintiff’s

amended complaint, should he choose to file one, must also be substantially

more “short and plain,” including only the relevant allegations against the

properly-named defendant(s). The Court envisions this complaint to be ten

pages or fewer in length. He must also plead a causal connection between

the defendant(s) and his alleged injury.

       If Plaintiff wants to proceed, he must file an amended complaint on

or before June 3, 2019. Failure to file an amended complaint within this time

period may result in dismissal of this action.


                                  Page 3 of 4
      Accordingly,

      IT IS ORDERED that Plaintiff’s complaint (Docket #1) be and the

same is hereby STRICKEN; and

      IT IS FURTHER ORDERED that Plaintiff shall file an amended

complaint on or before June 3, 2019.

      Dated at Milwaukee, Wisconsin, this 1st day of May, 2019.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                               Page 4 of 4
